Order filed August 28, 2012




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00549-CR
                                      ____________

                           CONRADO CALDERAS, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 208th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1314256


                                           ORDER

       Appellant has filed a motion to dismiss this appeal on the grounds the trial court
granted appellant's motion for new trial on August 17, 2010. In order to determine our
jurisdiction, the Court orders a partial clerk's record to be filed.

       The Harris County District Clerk is directed to file a partial clerk=s record on or
before September 10, 2012, containing (1) the judgment, (2) notice of appeal, (3) motion
for new trial, and (4) signed order granting the motion for new trial.
       If any of these items are not part of the case file, the district clerk is directed to file
a certified statement that the omitted item is not a part of the case file.



                                        PER CURIAM